Hayes, J.
(dissenting in part). I respectfully dissent in part and vote to affirm. In my view, the evidence is legally sufficient to support the conviction of murder in the second degree (Penal Law § 125.25 [2]). “The jury’s acquittal of defendant on the intentional murder charge merely meant that it did not find the requisite intent for that charge” (People v Fink, 251 AD2d 751, 752, lv denied 92 NY2d 924). Viewing the evidence in the light most favorable to the People, I conclude that the jury could reasonably have found that defendant acted recklessly, but not intentionally, when he carried the loaded weapon into the barber shop and shot the victim (see People v Sanchez, 98 NY2d 373, 377-378; People v Register, 60 NY2d 270, 275-278, cert denied 466 US 953; see generally People v Alston, 298 AD2d 702). Defendant told the police that he panicked and “blacked out” and could not remember the shooting. Thus, the jury could reasonably have found that defendant did not act intentionally and instead acted recklessly, i.e., he was aware of and consciously disregarded the risk of carrying a loaded weapon and using it to shoot a person. Present — Green, J.P., Hurlbutt, Burns, Gorski and Hayes, JJ.